t c memo united_states tax_court john pryor green petitioner v commissioner of internal revenue respondent docket no filed date john pryor green pro_se bruce g warner for respondent memorandum findings_of_fact and opinion laro judge john pryor green petitioned the court with respect to respondent’s determinations concerning his through federal income taxes respondent determined that petitioner was liable for the following deficiencies and additions thereto year deficiency additions to tax sec_6654 sec_6651 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number following concessions we must decide whether certain amounts paid to petitioner during the subject years were taxable_income we hold they were whether petitioner is subject_to self-employment_tax on these amounts we hold he is whether petitioner is liable for the additions to tax for delinquency determined by respondent under sec_6651 we hold he is whether petitioner is liable for the additions to tax for underpayments of estimated_tax determined by respondent under sec_6654 we hold he is unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein petitioner resided in miami florida when he petitioned the court he did not file income_tax returns for any of the subject years and he did not make any estimated payments for those years petitioner was unmarried during the subject years petitioner is a court reporter in he was engaged by patterson reporting patterson and patterson paid him dollar_figure for these engagements patterson issued petitioner a form 1099-ec nonemployee compensation showing that it paid him this amount during the through taxable years petitioner was engaged by metro-dade county metro and metro paid him for these engagements petitioner received forms 1099-nec from metro showing that metro paid him dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in during the and taxable years petitioner was engaged by the state of florida and the state paid him for these engagements petitioner received forms 1099-nec from the state showing that it had paid him dollar_figure in and dollar_figure in during each of the subject years petitioner was required to and did furnish his own supplies he was required to furnish most of his own equipment when he went out on assignment he did his own transcribing and typing respondent determined that petitioner did not file an income_tax return for any of the subject years and she computed his tax_liability for those years first respondent determined that petitioner had received the income reported on the forms 1099-nec second she referred to the bureau of labor statistics and determined that he had received additional_amounts of taxable_income in and third she determined that he was liable for self-employment_tax on all of his unreported income fourth she determined that he could deduct the standard_deduction for each year and that he could deduct one-half of his self-employment_tax for and fifth she determined that his filing_status was single and that he was entitled to one exemption sixth she determined that he was liable for the additions to tax mentioned above taxable_income opinion respondent determined that the amounts listed on the forms 1099-nec were includable in petitioner’s gross_income she also referred to the bureau of labor statistics and determined that petitioner received additional taxable_income in and in his opening argument at trial respondent’s counsel conceded the adjustments based on the labor statistics at the outset we note that we need not and do not reach the issue involved in 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 because petitioner has not challenged the accuracy of the forms 1099-nec issued to him as we understand petitioner’s argument he performed his court reporting assignments as an employee of patterson metro and the state of florida and he was not an independent_contractor as determined by respondent petitioner must prove respondent wrong rule a 290_us_111 whether an employee-employer relationship exists in a given situation is a factual question to which common_law principles apply 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir factors that are relevant in determining the substance of an employment relationship include the degree of control exercised by the principal over the details of the work the taxpayer's investment in the facilities used in his or her work the taxpayer's opportunity for profit or loss the permanency of the relationship between the parties the principal's right of discharge whether the work performed is an integral part of the principal's regular business the relationship the parties believe they are creating and the provision of employee_benefits nlrb v united ins co 390_us_254 331_us_704 862_f2d_751 9th cir affg 89_tc_225 weber v commissioner supra pincite see also sec_31 d - c employment_tax regs setting forth criteria for identifying employees under the common_law rules no single factor is dispositive the court must assess and weigh all incidents of the relationship nationwide mut ins co v darden supra pincite the factors are not weighed equally they are weighed according to their significance in the particular case 980_f2d_857 2d cir petitioner has not attempted to prove respondent’s determination wrong instead petitioner appears to argue that he is an employee because the state of the law concerning the employment status of court reporters is amorphous petitioner refers the court to a number of revenue rulings concerning court reporters which come to different conclusions as to a court reporter’s employment status petitioner primarily relies on revrul_70_528 1970_2_cb_204 in which the commissioner ruled that services performed by court reporters and their deputies appointed by the governor under the florida statutes annotated are excepted from employment under the provisions of sec_3121 of the federal_insurance_contributions_act and sec_3306 of the federal employment_tax act we are not persuaded by petitioner’s argument revenue rulings are based on specific fact patterns petitioner has not proven that he falls within the specific facts of any of the commissioner’s rulings concerning court reporters indeed petitioner has told us very little about himself except for the facts that he was a court reporter who was paid for his engagements he was required to and did furnish his own supplies he was required to furnish most of his own equipment he did his own transcribing and typing and he was issued forms 1099-nec because the record does not show that petitioner was an employee we hold for respondent on this issue accord ekren v commissioner tcmemo_1986_509 moore v united_states aftr 2d ustc par e d cal self-employment_tax a self-employment_tax is imposed on net_earnings of dollar_figure or more from self-employment_income subject_to a maximum amount of self-employment_income sec_1401 and sec_1402 the term self-employment_income means income derived from carrying_on_a_trade_or_business less allowable deductions sec_1402 and b we hold that petitioners's income is subject_to the self-employment_tax petitioner has not proven otherwise rule a welch v helvering supra pincite additions to tax under sec_6651 respondent determined an addition_to_tax under sec_6651 for each year in issue asserting that petitioner failed to file federal_income_tax returns in order to avoid this addition_to_tax petitioner must prove that his failure_to_file was due to reasonable_cause and not due to willful even if we were to agree with petitioner that he was an employee his gross_income would still include the amounts that he received from patterson metro and the state of florida sec_61 neglect sec_6651 rule a 469_us_241 in re stanford 979_f2d_1511 11th cir a failure_to_file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time in re stanford supra pincite sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite as we understand petitioner’s argument he did not file income_tax returns due to an absence of forms pertaining to his situation petitioner testified that he did not want to swear under oath that his return was correct because he would be committing perjury by stating that he was an independent_contractor we find this argument unpersuasive because petitioner has failed to prove that his failure_to_file was due to reasonable_cause and not due to willful neglect we sustain respondent on this issue additions to tax under sec_6654 respondent determined an addition_to_tax under sec_6654 for each year in issue asserting that petitioner failed to pay estimated_tax this addition_to_tax is mandatory unless petitioner proves that he has met one of the exceptions contained in sec_6654 in re stanford supra pincite 91_tc_874 because petitioner has failed to do so we sustain respondent on this issue for the foregoing reasons under rule decision will be entered
